
	
		I
		112th CONGRESS
		1st Session
		H. R. 3050
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Kelly (for
			 himself, Mr. Westmoreland,
			 Mr. Flake,
			 Mrs. Blackburn, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to eliminate the
		  requirement that States spend a certain amount of their funds for
		  transportation enhancement activities.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Funding Flexibility
			 Act.
		2.Eliminate
			 transportation enhancement activity spending requirementSection 133(d) of title 23, United States
			 Code, is amended—
			(1)by striking
			 paragraph (2); and
			(2)in paragraph
			 (5)(A) by striking funded from the allocation required under paragraph
			 (2).
			
